BAKER, J.
This appeal was taken from the order of the superior court of Maricopa county, denying appellant’s motion to vacate and set aside an order in supplemental proceedings issued by the said superior court in the case, requiring the appellant to personally appear before the court and answer under oath concerning his property and his ability to pay and satisfy a judgment which had been theretofore rendered against him in the case by the said court. The motion to vacate and set aside the order was made upon the ground that the appellant was not a resident of Maricopa county, but resided in Coconino county. Revised Statutes of Arizona 1913, par. 1385. The matter was heard by the court on affidavits which sharply conflicted on the question of appellant’s residence, and the court having determined the *50matter adversely to the appellant, upon conflicting evidence, we will not disturb the order.
Judgment of the lower court is affirmed.
CUNNINGHAM, C. J., and ROSS, J., concur. •